09/28/2020


        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                           Assigned on Briefs April 15, 2020

                AUDARIUS WATTS v. STATE OF TENNESSEE

               Appeal from the Criminal Court for Trousdale County
                    No. 16-CR-63       Brody N. Kane, Judge
                     ___________________________________

                           No. M2019-00849-CCA-R3-PC
                       ___________________________________

The Petitioner, Audarius Watts, appeals the dismissal of his petition for post-conviction
relief, arguing that the post-conviction court abused its discretion in summarily dismissing
the petition. Following our review, we affirm the summary dismissal of the petition as
time-barred.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS,
P.J., and ROBERT W. WEDEMEYER, J., joined.

Audarius Watts, Harstville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Assistant
Attorney General; and Tom P. Thompson, Jr., District Attorney General, for the appellee,
State of Tennessee.


                                        OPINION

                                         FACTS

      On October 16, 2017, the Petitioner pleaded guilty to one court of aggravated assault
and was sentenced as a Range I, standard offender to three years in the Tennessee
Department of Correction (“TDOC”), to run consecutively to a previous ten-year TDOC
sentence.

        On April 10, 2019, the Petitioner filed an untimely petition for post-conviction
relief, asserting that his plea was not knowingly and voluntarily entered because he “pled
guilty under the advice that the 3-year sentence would run concurrent” to his ten-sentence
and “if he did not [plead guilty] he could face a 51-year life sentence[.]” He averred that
his petition was not time-barred because trial counsel told him that “he could not file a
post-conviction petition once he plead[ed] guilty to a crime while incarcerated.” To
support these assertions, the Petitioner only included in the record a photocopy of a
handwritten letter addressed to trial counsel and dated January 5, 2019, reading in its
entirety:

              You told me that my (3)-year sentence would be running currently
       [sic] with my prison time. But according to my time offender sheet it is
       running consecutive to the time I am serving. I also went to the library and
       talk[ed] to the legal aides and discovered that you had been lying to me.
       Because I still had a right to file a post[-]conviction petition even though this
       crime occurred while I was incarcerated. You had me thinking the whole
       time that I could not file a post-conviction and was facing 51 years for
       assault. If you do not respond back to me I will be contacting the disciplinary
       board as soon as possible.

      On April 10, 2019, the post-conviction court entered a preliminary written order
summarily dismissing the Petitioner’s petition for post-conviction relief as time-barred.
On May 14, 2019, the Petitioner filed a notice of appeal.

                                        ANALYSIS

        The Petitioner now argues on appeal that due process concerns require tolling of the
one-year statute of limitations. The State responds that the post-conviction court properly
summarily dismissed the petition as untimely, noting that he is not entitled to tolling of the
statute of limitations because he alleges “nothing more than negligence” on the part of trial
counsel. The State also asserts that the Petitioner has waived any claim that trial counsel
was ineffective by failing to include the transcript of his plea hearing in the record on
appeal.

       Under the Post-Conviction Procedure Act, a claim for post-conviction relief must
be filed “within one (1) year of the date of the final action of the highest state appellate
court to which an appeal is taken or, if no appeal is taken, within one (1) year of the date
on which the judgment became final, or consideration of the petition shall be barred.”
Tenn. Code Ann. § 40-30-102(a).

       The post-conviction statute contains a specific anti-tolling provision:



                                             -2-
       The statute of limitations shall not be tolled for any reason, including any
       tolling or saving provision otherwise available at law or equity. Time is of
       the essence of the right to file a petition for post-conviction relief or motion
       to reopen established by this chapter, and the one-year limitations period is
       an element of the right to file the action and is a condition upon its exercise.
       Except as specifically provided in subsections (b) and (c), the right to file a
       petition for post-conviction relief or a motion to reopen under this chapter
       shall be extinguished upon the expiration of the limitations period.
Id.

       Subsection (b) of the statute sets forth the three narrow exceptions under which an
untimely petition may be considered but notes that absent an exception, “No court shall
have jurisdiction to consider a petition filed after the expiration of the limitations period[.]”
Limited statutory exceptions and the principles of due process may, in very limited
circumstances, require the tolling of the one-year statute of limitations. See Seals v. State,
23 S.W.3d 272 (Tenn. 2000); Burford v. State, 845 S.W.2d 204 (Tenn. 1992). When a
petitioner seeks tolling of the limitations period on the basis of due process, however, he is
obliged “to include allegations of fact in the petition establishing . . . tolling of the statutory
period,” and the “[f]ailure to include sufficient factual allegations . . . will result in
dismissal.” State v. Nix, 40 S.W.3d 459, 464 (Tenn. 2001).

        “Issues regarding whether due process require[s] the tolling of the post-conviction
statute of limitations are mixed questions of law and fact and are, therefore, subject to de
novo review.” Whitehead v. State, 402 S.W.3d 615, 621 (Tenn. 2013). In Whitehead, our
supreme court identified three circumstances that allow for equitable tolling: 1) when the
claim for relief arises after the statute of limitations has expired; 2) when a petitioner’s
mental incapacities prevent the petitioner from filing prior to the expiration of the statute
of limitations; and 3) when attorney misconduct necessitates the tolling of the statute of
limitations. Whitehead, 402, S.W.3d at 620-21.

        The Petitioner relies on Williams v. State, 44 S.W.3d 464 (Tenn. 2001), as support
for his argument that he is entitled to due process tolling of the statute of limitations. In
Williams, our supreme court recognized that attorney misconduct can cause due process
concerns that would require equitable tolling of the statute of limitations for the filing of a
petition for post-conviction relief. Id. at 471. The court stated that “[t]he question, then, is
whether the appellee in this case was, in fact misled to believe that counsel was continuing
the appeals process, thereby requiring the tolling of the limitations period.” Id. A petitioner
is entitled to due process tolling “upon a showing (1) that he or she has been pursuing his
or her rights diligently, and (2) that some extraordinary circumstance stood in his or her
way and prevented timely filing.” Bush v. State, 428 S.W.3d 1, 22 (Tenn. 2014) (citing
                                               -3-
Whitehead, 402 S.W.3d at 631). Regarding the first prong of the analysis, the court stated
that “pursuing one’s rights diligently ‘does not require a prisoner to undertake repeated
exercises in futility or to exhaust every imaginable option, but rather to make reasonable
efforts [to pursue his or her claim].’” Id. (quoting Whitehead, 402 S.W.3d at 631). “[T]he
second prong is met when the prisoner’s attorney of record abandons the prisoner or acts
in a way directly adverse to the prisoner’s interests, such as by actively lying or otherwise
misleading the prisoner to believe things about his or her case that are not true.”
Whitehead, 402 S.W.3d at 631. The Tennessee Supreme Court emphasized that, “‘[i]n
every case in which we have held the statute of limitations is tolled, the pervasive theme is
that circumstances beyond a petitioner’s control prevented the petitioner from filing a
petition for post-conviction relief within the statute of limitations’ . . . [which still] holds
true today.” Id. at 634 (quoting Smith, 357 S.W.3d at 358) (emphasis in original).
Importantly, due process tolling “‘must be reserved for those rare instances where—due to
circumstances external to the party's own conduct—it would be unconscionable to enforce
the limitation period against the party and gross injustice would result.’” Bush, 428 S.W.3d
at 22 (quoting Whitehead, 402 S.W.3d at 631-32).

        The Petitioner’s argument on appeal reads in its entirety, “Thus, the application of
a time-bar to bar consideration of [the Petitioner’s] petition deprives him of liberty without
due process of law. Because trial counsel at the guilty plea proceedings misinformed [the
Petitioner] about the filing of his post-conviction petition.”1 The record indicates that the
Petitioner “went to the law library and talk[ed] to the legal aides” and discovered that he
could file a petition for post-conviction relief. The record reflects that the Petitioner pled
guilty and was sentenced on October 16, 2017, and he was thus required to file his petition
for post-conviction relief on or before October 16, 2018, one year from the date his
judgment became final. See Tenn. Code Ann. § 40-30-102(a); State v. Green, 106 S.W.3d
646, 650 (Tenn. 2003) (“We hold that a judgment of conviction upon a guilty plea becomes
a final judgment thirty days after entry.”). The Petitioner did not file his petition for post-
conviction relief until April 10, 2019, almost six months after the statute of limitations
expired.

       Based on the record before us, we cannot conclude that the Petitioner was prohibited
from filing a timely petition for post-conviction relief by circumstances outside of his
control. Even if we conclude that trial counsel “lied” to the Petitioner by “ha[ving him]
thinking the whole time that [he] could not file a post-conviction[,]” the record reveals that
the Petitioner was able to visit the law library, talk to legal aides, and file an untimely

1
  As noted by the State, the Petitioner has failed to include a transcript of the guilty plea
proceedings in the record on appeal. However, we do not agree that this results in waiver of “his
claim that his attorney lied to him[.]” We address the Petitioner’s assertion that his attorney “lied”
about his ability to file a petition for post-conviction relief.
                                                -4-
petition. There is nothing in the record or the Petitioner’s argument to indicate that he was
unable to visit the law library and talk to legal aides sooner than the dated letter portrays.
As this court has stated, “a petitioner’s personal ignorance of post-conviction procedures,
‘even when alleged to stem from an attorney’s negligent failure to render advice to the
petitioner the petitioner, does not toll the running of the statute’ of limitations.” Joshua
Jacobs v. State, No. M2009-02265-CCA-R3-CD, 2010 WL 3582493, at *3 (Tenn. Crim.
App. Sept. 15, 2010), perm. app. dismissed (Tenn. Jan. 20, 2011). The Petitioner has failed
to demonstrate that he was prohibited from timely filing his petition for post-conviction
relief by circumstances outside of his control. As we have laid out, our supreme court has
emphasized that, “‘[i]n every case in which we have held the statute of limitations is tolled,
the pervasive theme is that circumstances beyond a petitioner’s control prevented the
petitioner from filing a petition for post-conviction relief within the statute of limitations’
. . . [which still] holds true today.” Whitehead, 402 S.W.3d at 634 (quoting Smith, 357
S.W.3d at 358) (emphasis in original). The Petitioner is not entitled to relief.


                                      CONCLUSION

       Based on the foregoing authorities and reasoning, we affirm the judgment of the
post-conviction court summarily dismissing the petition for post-conviction relief as time-
barred.



                                               ____________________________________
                                               ALAN E. GLENN, JUDGE




                                             -5-